Case 3:13-cv-00257-JAM Document 305-24 Filed 10/11/18 Page 1 of 3




             EXHIBIl
    Case 3:13-cv-00257-JAM Document 305-24 Filed 10/11/18 Page 2 of 3




                                                     BNOUSTRSBS LTD.
         15/F SUP Tower, 75-83 King’s Road, North Point, Hong Kong.
         TEL: (852)-3187-0100                FAX: (852)-2565-7823

         Arthur Choykin, Esq. ® 52 S                                               10039 Pomona Avo.
         Oonoral Counsol           ® M                                              Kansas Ctty, MO 04163
         810.410,8600                                                              gp.tovX’i'asmonfi'ftmerIcaiCom.


                                                                                   June 26, 2006
         Scott E. McLeod
         Lynch Dallas, P.C,
         PO Box 2457
         Cedar Rapids, lA. 52408

         Fax (319) 866-9721
         e-mail smcleodtaUvnchdallas.com

                Re:    Request for Indemnification from Sears to MVP(HK) Industries, Ltd.
                       Raymond Estate v. Sears. Case # 1:06-cv-000i 5-CRW-RAW,
                       United States District Court for the Southern District of Iowa,
                       Western Division

         Dear Scott:

         I am in receipt of Sears’ request for Indemnification and your recent explanation
         regarding the basis for such indemnification. MVP(HK) notes that at this early
         stage in the litigation, tho gravamen of Plaintiffs Complaint cannot be
         ascertained. It Is not clear, for example, whether Plaintiff is relying on allegations
         of design defect, manufacturing defect, failure to warn, or some other related
         theory. However, without waiving lurlsdictlonal defenses regarding MVP(HK)'s
         status as a direct defendant In the underlying litigation, and after considering all
         relevant factors, MVP(HK) Industries, Ltd. has authorized me to accept
         indemnification obligations on behalf of Sears on a provisional basis, subject to
         the following reservations:

            f   MVP{HK) was not responsible for designing the product box or any
                representations made on the box. To the extent that Plaintiff alleges any
                theories of liability or damage relating to the box, MVP(HK) disclaims its
                indemnification obligation and otherwise reserves its rights.
            •   MVP(HI<) was not responsible for any testing program conducted by
                Sears. To the extent that Plaintiff alleges any theories of liability or
I               damage relating to improper testing by Sears, MVP(HK) disclaims its
                indemnification obligation and otherwise reserves its rights.

                                                                                                              EXHIBIT
                                                                                                      !«


                               ConflcJontial - Allorney Eyas Only Siibjacl to a Prolocllva Ordor                        SFTOOOI81
Case 3:13-cv-00257-JAM Document 305-24 Filed 10/11/18 Page 3 of 3




        •   MVP(HK) was not responsible for marketing, advertising, in-store
            representations, in-store instructions or other customer facing aspects of
            marketing and sales [“Marketing Activities!, other than the Owner’s
            Manual and Warning Labels on the product. To the extent that Plaintiff
            alleges any theories of liability or damage relating to Marketing Activities,
            MVP(HK) disclaims its indemnification obligation and otherwise reserves
            Its rights.

     Because it is very early in the litigation and it is not at ail clear what Plaintiff will
     allege against the Defendants and that might change the indemnification
     situation. From MVP(HK)’s perspective, it would be useful for Sears to retain you
     as. “monitoring counsel” in behalf of Sears, so that you could keep Sears
     informed of progress in the lawsuit and alert Sears to any conflicts or potential
     conflicts that may arise. If Sears opts to continue to retain you as monitoring
     counsel, MVP{HK) will undertake to cooperate fully to keep you fully apprised of
     developments in the litigation.

     Please let me know if you have any questions regarding the above or wish to
     discuss this matter further. Also, please arrange with Messrs. Olson and Brown
     for Notice of Substitution of Counsel to be filed with the Court in the underlying
     litigation.

     Sincerely,


     Arthur A. Chaykin
     General Counsel
     MVP{HK) industries, Ltd.




    ■ cc: Alan OlSon, Esq.
          David L. Brown, Esq.




                           Confidential - Attorney Eyes Only Subject to a Protective Order       SFT00Q162
